Citation Nr: 0719584	
Decision Date: 06/28/07    Archive Date: 07/05/07

DOCKET NO.  02-17 636A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico



THE ISSUE

Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Francis M. Jackson, Attorney 
at Law



ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1986 to April 1994.  The case is before the Board of 
Veterans' Appeals (Board) on remand from the United States 
Court of Appeals for Veterans Claims (Court).  The case was 
originally before the Board on appeal from an April 2002 
rating decision of the Phoenix, Arizona RO that granted 
service connection for PTSD, rated 30 percent disabling.  The 
veterans claims file is now in the jurisdiction of the San 
Juan RO.  In a decision issued in November 2003, the Board 
granted the veteran an initial increased (50 percent) rating 
and remanded the case for additional development and due 
process considerations.  The veteran appealed that decision 
to the Court.  In May 2005, the Court issued an order that 
vacated that "portion of the Board's decision which denied 
an initial rating in excess of 50 percent for PTSD," and 
remanded the matter on appeal for readjudication consistent 
with the instructions outlined in the May 2005 Joint Motion 
by the parties.  In April 2006, the Board remanded the case 
for compliance with the May 2005 Joint Motion.  

In September 2006 and February 2007 rating decisions, the RO 
denied the veteran entitlement to a total disability rating 
based on individual unemployability (TDIU).  The veteran has 
not initiated an appeal of either of these rating decisions; 
hence, the issue of entitlement to TDIU is not before the 
Board.


FINDING OF FACT

Throughout the appeal period, the veteran's PTSD has been 
manifested by periods of nightmares, sleep impairment, 
intrusive thoughts, depression, irritability, anxiety, social 
detachment, isolation, and some instances of suicidal 
ideation; occupational and social impairment with 
deficiencies in most areas due to symptoms of PTSD has not 
been shown. 




CONCLUSION OF LAW

A rating in excess of 50 percent for PTSD is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 4.3, 4.7, 4.21, 4.126, 4.130, Code 9411 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The veteran was advised of VA's duties to notify and assist 
in the development of the claim.  While he did not receive 
complete notice prior to the initial rating decision, January 
2005 and July 2006 letters provided certain essential notice 
prior to the readjudication of his claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  These letters 
explained the evidence necessary to substantiate his claim, 
the evidence VA was responsible for providing, the evidence 
he was responsible for providing, and advised him to submit 
any evidence or provide any information he had regarding his 
claim.  Additionally, in compliance with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), a July 2006 letter 
informed the veteran of disability rating and effective date 
criteria; an October 2002 statement of the case (SOC) 
provided notice on the "downstream" issue of disability 
ratings, and a November 2006 supplemental SOC readjudicated 
the matter after the veteran and his representative responded 
and further development was completed.  38 U.S.C.A. § 7105; 
see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The 
veteran has had ample opportunity to respond/ supplement the 
record, and is not prejudiced by any technical notice 
deficiency (including in timing) that may have occurred 
earlier in the process.

The veteran's pertinent VA treatment records have been 
secured.  The RO arranged for VA examinations in October 
2001, February 2005, and September 2006.  He has not 
identified any evidence that remains outstanding.  Thus, VA's 
duty to assist is also met.  Accordingly, the Board will 
address the merits of the claim.

B.	Factual Background

The veteran's service included combat operations during the 
Persian Gulf War.  The RO granted service connection for 
PTSD, rated 30 percent disabling effective April 19, 1999 
(the date of receipt of his claim).  

VA treatment records reflect that the veteran has been 
receiving outpatient psychiatric treatment since 1998.  
Records from August 1998 to January 2001 contain numerous 
references to chronic PTSD causing personal problems, 
including marital problems, especially due to depression.  An 
August 1998 outpatient record indicates the veteran lived 
with his spouse and their two children.  He reported that 
"[m]y wife says I have become more short tempered towards 
her."  It was noted that the veteran had suicidal ideations, 
but had made no suicide attempts.  He was neatly and 
appropriately dressed, and was alert and cooperative.  He 
verbalized well; but his mood was slightly dysphoric.  The 
PTSD symptoms were reported as mild.  He had occasional 
flashbacks when a helicopter flew overhead.  He complained of 
irritability and social isolation.  
An April 1999 VA outpatient report of psychiatric history and 
assessment reveals that the veteran complained of depression, 
suicidal feelings, intrusive thoughts of dead enemy soldiers, 
and nightmares about being chased by the enemy.  He reported 
problems with anger management, irritability, constant 
hypervigilance, a strong startle reaction, and a disturbed 
and restless sleep pattern.  Both he and his spouse were 
concerned about his irritability, which was noted as a 
primary reason why he presented to a VA medical center for 
evaluation.  It was reported that the veteran and his spouse 
were married for approximately 11 years, had two children 
together, and that he was working part-time with his brother 
in landscaping.  The veteran was pleasant, soft spoken, and 
friendly.  He maintained a positive rapport throughout the 
interview, but his affect was dysthymic.  His cognition was 
clear, and he had good verbal sills and clear thinking 
patterns.  There was no evidence of psychosis.  The diagnosis 
was chronic PTSD and dysthymia.  The Global Assessment of 
Functioning (GAF) score was 45.  

A September 1999 PTSD program intake evaluation reveals that 
the veteran complained of temper outbursts and felt like he 
was "shaking inside."  It was noted that he worked for a 
contractor and was trying to start his own business.  His 
mood was defensive.  Mornings were "the hardest," and he 
"stayed alert" at night.  The examiner noted that PTSD 
symptoms included recurrent and intrusive distressing 
recollections; sleep disturbances, in part from recurrent 
distressing dreams; intense psychological distress and 
physiological reactivity at exposure to events that 
symbolized or resembled the stressors; efforts to avoid 
thoughts, feelings, or activities associated with the 
stressors; feelings of detachment from others; a constricted 
affect; and irritability, hypervigilance, and an exaggerated 
startle response.  The diagnosis was chronic severe PTSD and 
marital problems, and schizotypal personality disorder 
secondary to PTSD.  

A VA outpatient record dated in December 1999 indicates that 
PTSD symptoms were "moderate," and the veteran complained 
of depression and marital problems.  PTSD symptoms also 
included intrusive thoughts, poor sleep, depression, and 
irritability.  The GAF score was 45.  Additional outpatient 
records dated through January 2001 document continuing 
treatment the veteran received for PTSD.  In an August 2000 
outpatient record the examiner stated that the veteran's PTSD 
symptoms were of a "moderate nature."  The veteran was 
concerned and depressed about his marriage; he and his spouse 
were in a marital counseling program.  It was noted that some 
stability in their marriage "had been achieved in that a 
separation did not take place, although the possibility 
remains."  His chief complaints pertaining to PTSD symptoms 
were intrusive thoughts with associated depression, poor 
sleep, and irritability.  

On VA examination in October 2001, the veteran complained of 
occasional nightmares, as well as constantly thinking about 
his time in service.  He described his mood as "edgy" he 
always felt tense and on the defensive.  He complained of 
trouble sleeping approximately three times weekly; on average 
he slept six hours nightly.  When asked about the future, he 
said he wants to forget about the war.  He described suicidal 
ideation, but denied any plans of suicide.  When asked about 
the frequency of his suicidal thoughts, the veteran responded 
"too much."  His enjoyment and interest were reduced.  His 
appetite was adequate and his weight was stable.  When asked 
about how his stressor affected his current behavior he said 
"I worry too much and think about the people."  He lived 
with his spouse and their two children.  He reported that his 
relationship with his immediate family was "not so good" 
because of tension caused by PTSD symptoms.  He assembled and 
installed manufactured homes for a living, and had been 
employed in that capacity for six months.  He enjoyed reading 
the newspaper, but he socialized very little.  Examination 
revealed that his immediate and remote memories were intact, 
and his recent memory evidenced no errors.  He was alert and 
oriented in all spheres.  His speech was emotional, and his 
thought process production was spontaneous.  Continuity of 
thought was logical and relevant.  His thought content 
contained no current suicidal or homicidal ideation.  He 
denied delusions and ideas of reference.  He denied 
hallucinations, but described what appeared to be auditory-
based flashbacks inasmuch as he heard "the voices of his 
friends from the war."  His abstracting abilities were 
concrete.  His concentration was poor.  He was only able to 
calculate two serial 7's, and that was with great difficulty.  
The examiner evaluated the veteran's mood as anxious.  His 
range of affect was broad, his judgment was intact, and his 
insight was fair.  The diagnosis was moderate PTSD, and the 
GAF score was 50.  

An October 2002 VA treatment note states the veteran admitted 
to self harm behavior by taking an overdose of medication, 
but he did not require medical intervention.  

In correspondence received in November 2002, the veteran 
reported that he and his spouse were divorced and that he no 
longer lived with his family.  He stated that while the VA 
examiner in October 2001 noted that the veteran felt 
"edgy," he now was "always mad and ready to kill."  He 
indicated that he slept less now that he did not live with 
his family.  Flashbacks awakened him in the morning.  His 
thoughts of "the people," as he reported to the VA examiner 
in October 2001, were actually thoughts about people he 
killed during the war.  He wrote "I have this war with me 
. . . every day and damn nite [sic]."  He reported thoughts 
of suicide on a daily basis.  He worked as a garbage 
collector, and when he worked he stayed busy constantly so 
that his mind could "rest from the war."  At the end of his 
work shift he went "back to the war in Iraq.  Back in my 
[armored personnel carrier] shooting again and again."  He 
stated that he did not care for himself and wished he were 
dead every day.  He wrote that he sometimes "want[s] to just 
kill a bunch of people."  He said he does not care anymore 
as "Death is a step closer to happiness."  He said that "I 
hate my civilian life [and] I can't . . . adjust to this life 
I belong in a war."  He tried to be social but complained 
that he cannot "find any meaning."  He described feelings 
of guilt and anger.  He stated:

I am always hiding this PTSD from people, 
but I am tired or sick because I go back, 
and back to this war I am in shame [and] 
feel guilty that I lost my family, that I 
shot men that maybe should have survived.  
My personal view one day [is that] I'll 
go back to Iraq and help finish what we 
had started or Die while fighting.  

April 2003 through August 2004 VA treatment records report 
that on mental status examination, the veteran had adequate 
hygiene; he denied having any suicidal or homicidal thoughts 
and no delusional thoughts were elicited; speech and thought 
processes were coherent, relevant, and logical, with no loose 
associations; he denied experiencing panic attacks, 
obsessions, compulsions, auditory or visual hallucinations, 
and disorders of perception; he was alert and fully oriented 
to time, place, and person; he had fair insight, 
concentration, and judgment.  He reported having poor sleep, 
sleeping about four hours a night, with frequent awakenings, 
images, anxiety, restlessness, and alertness.  He had 
intrusive memories of his war experiences and cried upon 
remembering them.  He stated he was mostly alone and did not 
have any friends.  A November 2003 VA treatment note shows 
the veteran was frequently depressed, irritable, and 
isolated.  He reported hearing voices and noises on and off.  

On February 2005 VA examination, the veteran reported 
occasional nightmares and intrusive, recurrent, and 
distressing thoughts about his traumatic experiences in the 
Persian Gulf; these thoughts and avoidant behavior moderately 
interfered with his activities of daily living.  Mental 
status examination revealed the veteran was appropriately 
dressed with adequate hygiene; he was cooperative, 
spontaneous, alert, in touch with reality, and established 
eye contact with the examiner.  There was no evidence of 
psychomotor retardation or agitation, no tics, tremors, or 
abnormal involuntary movements.  His thought process was 
coherent and logical with no looseness of association and no 
evidence of disorganized speech, delusions, or 
hallucinations.  He did not have any phobias, obsessions, 
panic attacks, or suicidal ideas.  Thought content revealed 
evidence of intrusive, recurrent, and distressing thoughts 
about his traumatic experiences in the Persian Gulf.  Affect 
was broad and appropriate.  He was oriented to person, place, 
and time.  His memory for recent, remote, and immediate 
events was intact and his abstraction capacity was normal.  
Judgment and insight were fair.  It was noted that these 
symptoms were moderately interfering with the veteran's 
employment and social functioning.  His GAF score was 60.  

On August 2006 Social and Industrial Field Survey the 
veteran, his mother, and his grandmother were interviewed and 
his medical record was reviewed.  It was noted that the 
veteran could perform all of his activities of daily living; 
had excellent grooming and hygiene; was oriented to all three 
spheres; was spontaneous, with adequate volume and 
production; his thought process and content were coherent, 
goal directed, relevant, and fluent; and he had good 
concentration and attention.  He was depressed, without 
suicidal or homicidal ideation.  He reported symptoms of 
insomnia, anxiety, irritability, flashbacks, nightmares, and 
depression.  He stated that he had held several temporary 
construction jobs and wanted to work, but was unable to find 
a job that was suitable for him.  His mother reported that he 
was unable to maintain normal communication or relations with 
his immediate family or old friends because of his short 
temper and irritability and that he constantly argued with 
her.  She also indicated that he would not help with house 
chores and was increasingly dependent on her to pay his bills 
and help him with personal needs.  His GAF score was 50.  The 
examiner concluded that industrial and social impairment was 
moderate.  

On September 2006 VA examination, the examiner, a 
psychiatrist, noted that the veteran was neatly groomed and 
that he had spontaneous speech, a cooperative attitude toward 
the examiner, a constricted affect, a dysphoric mood, and 
intact attention.  He was oriented to person, time, and 
place; had unremarkable thought content and process without 
any delusions; had no inappropriate, obsessive, or 
ritualistic behavior; had no panic attacks, homicidal or 
suicidal thoughts; had good impulse control; his remote, 
recent, and immediate memory was intact; and he was able to 
maintain personal hygiene.  He reported that sleep impairment 
caused him to feel poorly the next day.  The veteran stated 
that his last job was as a mechanic's assistant, that he was 
not currently employed, and that he had been unemployed for 
two to five years because of his mental condition.  The 
veteran denied current drug use, but the examiner noted that 
a drug screening test performed the day of the examination 
was positive for cocaine and cannabis.  Axis I diagnoses of 
PTSD and polysubstance abuse (cocaine, cannabis, alcohol) 
were provided.  The examiner noted that the two diagnoses 
were separate and distinct entities with no relationship to 
one another.  She provided the following opinion:

[I]t is not possible to determine if the 
impairment in functional status and quality of 
life is due to the PTSD symptoms or the 
manifestations of the abuse of alcohol, cocaine 
and cannabis. . . . Given the abuse of alcohol, 
cocaine, and cannabis, the prognosis is seriously 
compromised. . . .[A]nd it is not possible to 
determine the current severity of his service-
connected PTSD and its impact on unemployability 
without resorting to mere speculation. 
In a statement received in January 2007, the veteran stated 
that he feels like he is still in combat and hears the 
voices, noises, and sounds of war very clearly.  He noted 
that the smell of diesel and putting on boots trigger 
intrusive thoughts that cause him anxiety.

An April 2007 lay witness statement from the veteran's 
neighbor in Puerto Rico states that she has observed that 
the veteran is very impulsive and always has a defensive 
attitude, which makes it hard for him to interact with many 
people.  He does not like going places where there are a lot 
of people, so he is usually alone.  She indicated that he is 
often rude to his family and friends and does not like it 
when someone corrects him.  "If he is doing something he 
will not take any ideas from anyone.  He does not like being 
in one place for a long time, or in a place that is close."

C.	Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity caused by a given disability.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, length of remissions, and the veteran's capacity 
for adjustment during periods of remission.  38 C.F.R. 
§ 4.126(a).  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  Id.  However, when evaluating the 
level of disability from a mental disorder, the rating agency 
will consider the extent of social impairment, but shall not 
assign an evaluation on the basis of social impairment.  
38 C.F.R. § 4.126(b).

It is not expected that all cases will show all the findings 
specified; however, findings sufficiently characteristic to 
identify the disease and the disability therefrom and 
coordination of rating with impairment of function will be 
expected in all instances.  38 C.F.R. § 4.21.

Where there is a question as to which of two evaluations 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

In claims for increased ratings, "staged" ratings may be 
warranted if the claim involves the initial rating assigned 
with a grant of service connection.  See Fenderson v. West, 
12 Vet. App. 119 (1999).  

PTSD is to be assigned a 70 percent evaluation where there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  

The GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness." Richard v. Brown, 9 Vet. 
App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A score 
of 41- 50 is assigned where there are "[s]erious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)."  A score of 51-60 is appropriate where 
there are "[m]oderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR moderate 
difficulty in social, occupational, or school functioning, 
(e.g., few friends, conflicts with peers or co-workers)."  
Id.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

D.	Analysis

At the outset, it is noteworthy that this appeal is from the 
initial rating assigned with the grant of service connection, 
and that the RO has not assigned "staged ratings", but the 
current 50 percent rating has been assigned, pursuant to the 
Board's November 2003 decision, for the entire appeal period.  
The Board finds that the signs and symptoms of the veteran's 
service-connected PTSD have never during the appellate period 
exceeded the schedular criteria for a 50 percent rating under 
Code 9411.  Hence, "staged ratings" are not for 
consideration.

Throughout the appeal period, the veteran's PTSD has been 
manifested by nightmares, poor sleep, intrusive thoughts, 
depression, irritability, anxiety, social detachment, 
isolation, and some instances of suicidal ideation.  VA 
examinations in October 2001, February 2005, and September 
2006, along with an August 2006 VA Social and Industrial 
Field Survey, VA outpatient records dated through August 
2006, and lay witness statements do not reveal occupational 
and social impairment with deficiencies in most areas due to 
PTSD symptoms listed in the schedular criteria for a 70 
percent rating (outlined above) or other PTSD symptoms of 
similar gravity.  Although the veteran exhibits an inability 
to establish and maintain effective relationships, there have 
been no demonstrated obsessional rituals which interfere with 
his routine activities; his speech has not been 
intermittently illogical, obscure, or irrelevant; there has 
been no demonstrated near-continuous panic or depression to a 
degree affecting his ability to function independently, 
appropriately, and effectively; there has been no indication 
of spatial disorientation, or neglect of personal appearance 
and hygiene; and he has not demonstrated an inability to 
adapt to stressful circumstances.  Although the veteran tends 
to be isolative and has some impaired impulse control with 
periods of unprovoked violence, he lives with his mother, and 
has at least some social contacts with family.  His thought 
content and process have been coherent, logical, and relevant 
and he has been oriented to person, place, and time during 
treatment throughout the appeal period.  

Additionally, his GAF scores and the findings upon which 
these scores are based are consistent with the criteria for a 
50 percent rating.

Finally, it is also noteworthy that recent VA records reflect 
that the veteran's disability picture, including both 
occupational and social impairment has been complicated 
significantly by various illicit substance and/or alcohol 
dependence/abuse problems.  The law specifically prohibits 
compensation for disability due to abuse of alcohol or drugs 
and the September 2006 VA examiner specifically noted that 
the veteran's alcohol and drug abuse muddled her ability to 
accurately assess the severity of his PTSD in comparison to 
his drug and alcohol abuse.  See 38 U.S.C.A. § 1110. 

In short, the disability picture presented is not one 
consistent with the degree of severity needed to meet the 
schedular criteria for the next higher, 70 percent, rating 
for PTSD (and does not approximate those criteria).  The 
preponderance of the evidence is against the claim, and it 
must be denied.


ORDER

A rating in excess of 50 percent for PTSD is denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


